Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA                              s
                              CaseNo2      0 - 20 0 3 2                                     .o.o   FlA-MIAMI

                                        18
                                           U.S.C.§
                                                    1349
                                        18 u.s.c. § 1347
                                                                         CR-MIDD EBROOKS
                                                                         .
                                        1S U.S.C. § 2
                                        18 U.S.C. § 982(a)(7)                                              ~ WcALILEY '

  UNITED STATES OF AMERICA

  vs.

  YENISELL FAYULA,

                 Defendant.
  ________________________________!

                                           INDICTMENT

         The Grand Jury charges that:

                                   GENERAL ALLEGATIONS

         At all times relevant to this Indictment:

                                       The Medicare Program

         1.      The Medicare Program (Medicare) was a federal program that provide

  below-cost health care benefits to certain individuals, primarily the elderly, blind, and d' sabled.

  Medicare was administered by the Centers for Medicare and Medicaid Services (CMS), federal

  agency under the United States Department of Health and Human Services (HHS). In ·viduals

  who received benefits under Medicare were commonly referred to as Medicare "beneficiari s."

         2.      The Medicare program was divided into different "parts." Part D of

  subsidized the costs of prescription drugs for Medicare beneficiaries in the United States

         3.      In order to receive Part D benefits, a beneficiary had to be emolled in a

  drug plan. Medicare drug plans were operated by private companies approved by M dicare.
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 2 of 12




 Those companies were often referred to as drug plan sponsors. A beneficiary in a Medic' e drug

 plan could fill a prescription at a phannacy and use his or her plan to pay for some or a of the

 prescription.

         4.      A phannacy could participate in Part D by entering a retail network ag eement

 with one or more Pharmacy Benefit Managers (PBM's). Each PBM acted on behalf o one or

  more Medicare drug plans. Through a plan's PBM, a phannacy could join the plan's n twork.

  When a Part D beneficiary presented a prescription to a pharmacy, the pharmacy sub itted a

  claim to the PBM that represented the beneficiary's Medicare drug plan. The plan r PBM

  determined whether the phannacy was entitled to payment for each claim and periodica ly paid

  the pharmacy for outstanding claims. The drug plan's sponsor reimbursed the PB

  payments to the pharmacy.

         5.      A phannacy could also submit claims to Medicare Part D's Limited Incom

  Eligible Transition (LINET) program. The LINET program provided temporary cov rage to

  certain low income individuals who were newly eligible for Medicare Part D benefits. The LINET

  program provided Medicare Part D coverage until LINET-enrolled beneficiaries selected

  assigned a Medicare Part D drug plan. A beneficiary enrolled in Medicare's LINET progr       could

  fill a prescription at a pharmacy and use the LINET program to pay for some or all of the

  the prescription.

          6.     The LINET program was operated by Humana on behalf of CMS. All LINET

  claims submitted were processed by Humana. A pharmacy did not have to have a contr ct with

  Humana in order to submit LINET claims and receive reimbursement from the LINET p ogram.

  When a beneficiary who was eligible for participation or enrolled in the LINET              rogram

  presented a prescription to a pharmacy, the phannacy submitted the LINET claim to H         ana on




                                                  2
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 3 of 12




 behalf of the beneficiary. IfHumana then determined that the pharmacy was entitled to

 based upon the claim, LINET made payments through its PBM, Argus, directly to the ph                acy.

            7.    To obtain payment from a PBM for a claim, pharmacies typically submitte

 electronically via the internet. The claim required certain important information, includ ng: (a)

 the beneficiary's name and Health Insurance Claim Number (HICN) or other identi 1cation

 number; (b) a description of the health care benefit, item, or service that was provided or s

 to the beneficiary; (c) the billing codes for the benefit, item, or service; (d) the date upo

 the benefit, item, or service was provided or supplied to the beneficiary; and (e) the n

  referring physician or other health care provider, as well as a unique identifying number, known

  either as the Unique Physician Identification Number (UPIN) or National Provider I

  (NPI).

            8.    When a pharmacy submitted a claim to a PBM, the pharmacy certified hat the

  contents of the claim were true, correct, complete, and that the claim was prepared in co pliance

  with the laws and regulations governing the Medicare program. The submitting pharm cy also

  certified that the prescription drugs being billed were prescribed and were in fact pro

  billed.

            9.    Medicare, through CMS, compensated the Medicare drug plan sponsors.

  paid the sponsors a monthly fee for each Medicare beneficiary of the sponsors' plans               Such

  payments were called capitation fees. The capitation fee was adjusted periodically bas d upon

  various factors, including the beneficiary's medical conditions. In addition, in some case where

  a sponsor's expenses for a beneficiary's prescription drugs exceeded that beneficiary's ca itation

  fee, Medicare reimbursed the sponsor of a portion of those additional expenses.

            10.   Medicare and Medicare drug plan sponsors were "health care benefit prog~[s],"
                                                                                                 I




                                                   3
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 4 of 12




  as defined by Title 18, United States Code, Section 24(b ).

                                 Defendant and Related Entities

         11.    A&B Pharmacy Discount Inc. (A&B Pharmacy) was a Florida corporation, located

  at 846 S.W. 8th Street, Hialeah, Florida, that did business in Miami-Dade County pu ortedly

  providing prescription drugs to Medicare beneficiaries.


         12.     49th Street Pharmacy, LLC (49th Street Pharmacy) was a Florida corp ration,

  located at 455 East 49th Street, Hialeah, Florida, that did business in Miami-Dade Count


         13.     Defendant YENISELL FAYULA, a resident of Miami-Dade County was a

  licensed pharmacy technician employed by A&B Pharmacy and 49th Street Pharmacy.

                                            COUNT 1
                      Conspiracy to Commit Health Care Fraud and Wire Fraud
                                        (18 u.s.c. § 1349)

         1.      Paragraphs 1 through 13 of the General Allegations section of this Indict ent are

  re-alleged and incorporated by reference as if fully set forth herein.

         2.      From in or around August 2015, through in or around January 2017, in Miami-

  Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                                         YENISELL FAYULA,

  did willfully, that is, with the intent to further the objects of the conspiracy, and kn wingly

  combine, conspire, confederate and agree with others known and unknown to the Grand Jury, to

  commit offenses against the United States, that is:

                 a.     to knowingly and willfully execute a scheme and artifice to defraud   health

  care benefit program affecting commerce, as defined in Title 18, United States Code, Section

  24(b ), that is, Medicare and Medicare drug plan sponsors, and to obtain, by means of m terially

  false and fraudulent pretenses, representations, and promises, money and property owned by, and


                                                    4
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 5 of 12




 under the custody and control of, said health care benefit programs, in connection with the elivery

  of and payment for health care benefits, items, and services, in violation of Title 18, Unite States

  Code, Section 1347; and

                 b.    to knowingly and with the intent to defraud, devise and intend to

  scheme and artifice to defraud and for obtaining money and property by means of materi

  and fraudulent pretenses, representations, and promises, knowing the pretenses, represe tations,

  and promises were false and fraudulent when made, and for the purpose of executing the scheme

  and artifice, did knowingly transmit and cause to be transmitted by means of wire comm       cation

  in interstate and foreign commerce, certain writings, s1gns, signals, pictures and so         ds, in

  violation of Title 18, United States Code, Section 1343.

                                         Purpose of the Conspiracy

          3.     It was the purpose of the conspiracy for the defendant and her co-conspi ators to

  unlawfully enrich themselves by, among other things: (a) submitting and causing the sub ·ssion

  of false and fraudulent claims to health care benefit programs; (b) concealing the submi sion of

  false and fraudulent claims to health care benefit programs; (c) concealing the receipt oft e fraud

  proceeds; and (d) diverting the fraud proceeds for their personal use and benefit, and the

  benefit of others, and to further the fraud.

                                 Manner and Means of the Conspiracy

          The manner and means by which the defendant and her co-conspirators

  accomplish the objects and purpose of the conspiracy included, among others, the follo ·ng:

          4.     YENISELL FAYULA and others submitted and caused the submission o claims,

  VIa   interstate wire communication, totaling approximately $1,416,277, which fals ly and

  fraudulently represented that various health care benefits, primarily prescription dru




                                                   5
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 6 of 12




  medically necessary, prescribed by a doctor, and had been provided by A&B Ph

  Medicare beneficiaries.

         5.      As a result of such false and fraudulent claims, Medicare prescription    g plan

  sponsors, through their PBM' s, made over-payments funded by Medicare to A&B Ph          acy m

  the approximate amount of$614,546.

         6.      YENISELL FAYULA and others submitted and caused the submission o claims,

  vm interstate wire communication, totaling approximately $347,155, which fals ly and

  fraudulently represented that various health care benefits, primarily prescription dru s, were

  medically necessary, prescribed by a doctor, and had been provided by 49th Street Ph     acy to

  Medicare beneficiaries.

         7.      As a result of such false and fraudulent claims, Medicare prescription

  sponsors, through their PBM's, made over-payments funded by Medicare to 49th Street P

  in the approximate amount of $249,872.

         8.      YENISELL FAYULA and others used the proceeds of the heath care

  their personal use and benefit, and to further the fraud.

          All in violation of Title 18, United States Code, Section 1349.

                                            COUNTS2-5
                                          Health Care Fraud
                                          (18 u.s.c. § 1347)

          1.     Paragraphs 1 through 13 of the General Allegations section of this Indict ent are

  realleged and incorporated by reference as if fully set forth herein.

          2.     From in or around August of 2015, through in or around January of 017, in

  Miami-Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                                        YENISELL FAYULA,




                                                    6
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 7 of 12




  in connection with the delivery of and payment for health care benefits, items, and serv· es, did

  knowingly and willfully execute, and attempt to execute, a scheme and artifice to defraud health

  care benefit program affecting commerce, as defined in Title 18, United States Code, Section

  24(b ), that is, Medicare and Medicare drug plan sponsors, and to obtain, by means of m terially

  false and fraudulent pretenses, representations, and promises, money and property owned by, and

  under the custody and control of said health care benefit programs.

                                 Purpose of the Scheme and Artifice

          3.       It was a purpose of the scheme and artifice for the defendant and her acco plices

  to unlawfully emich themselves by, among other things: (a) submitting and caus·ng the

  submission of false and fraudulent claims to health care benefit programs; (b) concea ing the

  submission of false and fraudulent claims to health care benefit programs; (c) conce

  receipt of the fraud proceeds; and (d) diverting the fraud proceeds for their personal

  benefit, and the use and benefit of others, and to further the fraud.

                                       The Scheme and Artifice

          4.       The Manner and Means section of Count 1 of this Indictment is re-alle

  incorporated by reference as though fully set forth herein as a description of the sch      e and

  artifice.

                   Acts in Execution or Attempted Execution of the Scheme and Artifice

              5.   On or about the dates set forth below, in Miami-Dade County, in the Southern

  District of Florida, and elsewhere, the defendant, YENISELL FAYULA, in connection           ·th the

  delivery of and payment for health care benefits, items, and services, did kiiowingly and

  execute, and attempt to execute, the above-described scheme and artifice to defraud a he lth care

  benefit program affecting commerce, that is, Medicare and Medicare drug plan sponsors and to




                                                     7
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 8 of 12




 obtain, by means of materially false and fraudulent pretenses, representations, and prpmises,

 money and property owned by, and under the custody and control of, said health care benefit

 programs, in that the defendant submitted and caused the submission of false and fraudulen claims

 seeking the identified dollar amounts, and representing that A&B Pharmacy and 49t1 Street

 Pharmacy provided pharmaceutical items and services to Medicare beneficiaries pur*ant to

 physicians' orders and prescriptions as set forth below:

  Count         Medicare     Approx. Date        Pharmacy         Claim Number         Item Cia med;
               Beneficiary     of Claim            Name                               Approx. Amount
                                                                                          Claim~d
     2            M.F.        08117/2015      A&B Pharmacy         156293045411         Seroque XR·
                                                                  0000493296294            $1,313 '
     3            F.M.        08/19/2015      A&B Pharmacy         156316567171          Dicloferae
                                                                  0000493296294        Sodium; S 1,179
     4            L.M.        11/02/2016         49th Street       60251656529          Canas a; ~520
                                                 Pharmacy
     5            T.H.        12/08/2016         49th Street        61124190792         Latuda; $ 1,541
                                                 Pharmacy

          In violation of Title 18, United States Code, Sections 134 7 and 2.

                                             FORFEITURE
                                             (18 u.s.c. § 982)

          1.       The allegations contained in this Indictment are hereby re-alleged and by this

  reference fully incorporated herein for the purpose of alleging forfeiture to the United S ates of

  certain property in which the defendant YENISELL FAYULA has an interest.

          2.       Upon conviction of a violation of Title 18, United States Code, Sections 347 or

  1349, as alleged in this Indictment, the defendant shall forfeit to the United States any p operty,

  real or personal, that constitutes or is derived, directly or indirectly, from gross proceeds    ceable

  to the commission of the offense, pursuant to Title 18, United States Code, Section 982(a)(7).

          3.       The property subject to forfeiture as a result of the alleged offenses include , but is

  not limited to, a sum of at least $16,848.00 in United States currency, which amount is qual to


                                                      8
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 9 of 12




  the gross proceeds traceable to the commission of the violations alleged in this Indict

  which may be sought as a forfeiture money judgment.

         4.     If any ofthe property subject to forfeiture, as a result of any act or omissio of the

  defendant:

                (a)     cannot be located upon the exercise of due diligence;

                (b)    has been transferred or sold to, or deposited with a third party;

                (c)    has been placed beyond the jurisdiction of the Court;

                (d)    has been substantially diminished in value; or

                (e)    has been commingled with other property which cannot be subdivi ed

                       without difficulty;




                                                 9
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 10 of 12




  the United States shall be entitled to forfeiture of substitute property under the provisions of Title

  21, United States Code, Section 853(p).

         All pursuant to Title 18, United States Code, Section 982(a)(7); and the proced es set

  forth at Title 21, United States Code, Section 853, as made applicable by Title 18, Unite States

  Code, Section 982(b)(l).

                                                        A TRUEBILL




  ARIANA FAJARDO ORsHAN                 \
  UNITED STATES ATTORNEY




  CHRIST     RJ. CLARK
  ASSISTANT UNITED STATES ATTORNEY




                                                   10
 Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 11 of 12
                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                        CASE NO·-------------------------+------
  v.
                                                                CERTIFICATE OF TRIAL ATTORNE~*
YENISELL FAYULA,
                                                                Superseding Case Information:
                                   Defendant.

Court Division: (Select One)                                    New defendant(s)           Yes       No
 .;    Miami                 Key West                           Number of new defendants                      -
       FTL                   WPB                FTP             Total number of counts

         1.         I have carefully considered the allegations of the indictment, the number of defendants, t lle number of
                    probable witnesses and the legal complexities of the Indictment/Information attached here o.
         2.         I am aware that the information supplied on this statement will be relied upon by the J ~dges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)            Yes
                    List language and/or dialect           Spanish_ _ _ _ __
         4.         This case will take _5_ days for the parties to try.
         5.         Please check appropriate category and type of offense listed below:

                    (Check only one)                                    (Check only one)

                                                      ,(
         I          0 to 5 days                                         Petty
         II         6 to 10 days                                        Minor
         III        11 to 20 days                                       Misdem.
         IV         21 to 60 days                                       Felony             ,(

         v          61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)                           --------------
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
              Is this a potential death penalty case? (Yes or No)

             7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorne 's Office
                     prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes__            No_:_

             8.      Does this case originate from a matter pending in the Northern Region U.S. Attorney's C ffice
                     prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes__          No_!_




                                                                         CHRISTO bHE:i(J. CLARK
                                                                         ASSISTANT UNITED STATES ATTORNEY
                                                                         Court No. 0588040
  *Penalty Sheet(s) attached                                                                                      REV 811312018
Case 1:20-cr-20032-DMM Document 3 Entered on FLSD Docket 01/22/2020 Page 12 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

  Defendant's Name: YENISELL FAYULA

  Case No:   ------------------------------------------------------r-----
  Count#: 1

  Conspiracy_ to Commit Health Care Fraud and Wire Fraud

  Title 18 United States Code, Section 1349

  *Max. Penalty:        Twenty (20) Years Imprisonment

  Counts #: 2-5

  Health Care Fraud

  Title 18, United States Code, Section 134 7

  *Max. Penalty:        Ten (1 0) Years Imprisonment as to each count




  *Refers only to possible term of incarceration, does not include possible fines, restit tion,
  special assessments, parole terms, or forfeitures that may be applicable.
